ATTORNEY GRIEVANCE COMMISSION                                                                *     IN THE
OF MARYLAND
                                                                                             *     COURT OF APPEALS

v.                                                                                           *     OF MARYLAND

                                                                                             *     Misc. Docket AG No. 54
                                                                                                   September Term, 2020
SARAH RUTH BARNWELL                                                                          *
                                                                                                   (No. 484294-V, Circuit
                                                                                             *     Court for Montgomery
                                                                                                   County)
                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and Respondent, Sarah Ruth Barnwell, to suspend the Respondent from the

practice of law for 60 days for violations of Rules 1.1, 1.2, 1.3, 1.4, 1.15(a) and (c), 1.16(d),

and 8.4(a) and (d) of the Maryland Attorneys’ Rules of Professional Conduct and Maryland

Rule 19-410, it is this 3rd day of March, 2021


                   ORDERED, by the Court of Appeals of Maryland, that effective April 2, 2021, the

Respondent, Sarah Ruth Barnwell, be suspended from the practice of law for 60 days, and it

is further


                   ORDERED, that, effective April 2, 2021, the Clerk of this Court shall remove the

name of Sarah Ruth Barnwell from the register of attorneys in this Court, and certify that fact

to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                      2021-03-03
                      14:59-05:00

                                                                                      /s/ Robert N. McDonald
Suzanne C. Johnson, Clerk
                                                                                           Senior Judge